Citation Nr: 1614341	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  15-03 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Whether a timely appeal of the RO's November 1967 rating decision was received, such that the appeal remains pending.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from May 1960 to July 1964.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 determination of the RO that a valid notice of disagreement had not been filed to the RO's November 1967 rating decision.  Correspondence was received by the Veteran in January 1968 and in March 1968.  In January 2015, the RO issued a statement of the case as to whether a timely appeal was received for the November 1967 rating decision.  In February 2015, VA received the Veteran's substantive appeal.

The record reflects that the Veteran withdrew his prior request for a hearing before a Decision Review Officer in April 2014.  In October 2015, the Veteran withdrew his prior request for a Board hearing, in writing.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file. 

The issue of whether there was clear and unmistakable error (CUE) in the November 1967 rating decision has been raised by the record in an August 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a November 1967  rating decision, with notice in January 1968, the RO granted service connection and awarded an initial 10 percent disability rating for sterility of the left testicle, effective June 2, 1967; and confirmed no more than a 10 percent disability rating for service-connected post-operative status of cancer of the right testicle with right orchiectomy. 

2.  Written communications from the Veteran in January 1968 and in March 1968 were valid notices of disagreement, with respect to the November 1967 rating decision.

3.  In April 1968, the Veteran effectively withdrew his appeal for a higher initial disability rating for sterility of the left testicle, and for an increased rating for post-operative status of cancer of the right testicle with right orchiectomy.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for increased ratings for the left and right testicle disabilities were met in April 1968. 38 U.S.C.A. § 7105(b) (2), (d) (5)  (West 2014); 38 C.F.R. § 20.204  (2015); Hanson v. Brown, 9 Vet. App. 29, 32 (1996). 

2.  The November 1967 rating decision is final. 38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1967).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable where further assistance would not aid the Veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

II.  Analysis

Whether a notice of disagreement has been filed on time is an appealable issue. 38 C.F.R. §§ 19.34, 20.101(c).  If a claimant fails to complete an appeal within the required time, it is incumbent upon the Board to reject the application for review on appeal. This is not a matter within the Board's discretion; the timeliness standards for filing appeals to the Board are prescribed by law and regulation.

An appeal consists of a timely notice of disagreement in writing and, after a statement of the case has been furnished, a timely substantive appeal. The notice of disagreement and substantive appeal must be filed with the VA office from which the claimant received notice of the determination being appealed (RO).  38 C.F.R. § 20.300.

A claimant, or his or her representative, must file a notice of disagreement with a determination by the agency of original jurisdiction (RO) within one year from the date that that agency mails notice of the determination to him or her. Otherwise, that determination will become final. The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a).

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204  (2015). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

Here, in a November 1967 rating decision, the RO granted service connection for sterility of the left testicle evaluated as 10 percent disabling effective June 2, 1967; and denied a disability rating in excess of 10 percent for service-connected post-operative status of cancer of the right testicle with right orchiectomy.  The RO notified the Veteran of this rating decision on January 24, 1968. 

VA received correspondence from the Veteran on January 31, 1968, stating precisely, "In regard to your letter dated 1-24-68, I feel that I should be entitled to more disability than what I will be receiving.  According to letter and statement I have in hand now, the lowest my retirement was ever supposed to drop was $254 by 1980.  I have read the paper over thoroughly and can see nowhere it tells me that my total was only for one year.  I feel I must appeal this decision.  I feel I should be entitled to receive 50% of my retirement compensation.  However, I would prefer to discuss my decision with the Board.  Please reply."

On February 26, 1968, the RO notified the Veteran that his January 26, 1968 letter concerning the current rate of his VA compensation benefit was received.  The RO described a sequence of VA award actions-e.g., a 100 percent disability rating pending re-examination after one year following termination of treatment for residuals of malignant tumor-to provide sufficient explanation concerning the Veteran's inquiry.  Then the RO stated precisely, "In the matter of your statement concerning a disagreement or Appeal, since you did not give notice of the disagreement or an Appeal within one year from August 24, 1965, the date of notification of the reduction of compensation, the period for an Appeal has expired and the decision has become final."  The RO then explained how retirement pay and compensation entitlement are not computed in the same way; and that, if one's VA compensation increases, one's retirement pay decreases. 

VA received correspondence from the Veteran on January 31, 1968, stating precisely, "In reply to your letter dated February 26, 1968, upon reading this and talking to the claims department on the phone, it is my understanding that I am to receive back pay on the finding of my examination, effective 6-2-1997 to 1-1-1968, according to the letter.  If this is so, I was wondering how soon I would receive this; would appreciate a reply as soon as possible."  The Veteran added, stating precisely, "Also your letter to me dated January 24, 1968, along with the pink slip attached, tells me I have the right to appeal.  Therefore, I would like to have this looked over more closely.  As according to your letter on 2-24-68, I can't see something in these two letters as misleading to me.  I would like this explained a little more clearly...."

On April 23, 1968, a VA Adjudication Officer telephoned the Veteran and explained the conditions under which retired pay must be reduced before disability compensation can be increased.  The Adjudication Officer indicated that this explanation appeared to satisfy the Veteran about his entitlement to the increased rate from June 2, 1967, through January 1, 1968.  The "Report of Contact" reflects that the Adjudication Officer explained in great detail the Veteran's appeal rights; and that the Veteran was completely aware of the fact that he can "appeal the decision of which he was informed by letter of January 24, 1968."  The Adjudication Officer then explained the conditions under which the Veteran was receiving special monthly compensation, and the Veteran expressed satisfaction with the award made and that no answer to his letter of March 21, 1968, needed to be made at this time.  The Adjudication Officer also indicated that the Veteran could make further inquiry for his outpatient treatment; and concluded that the Veteran appeared to be "very well satisfied with the explanation and would seek no further redress at present." 

The Veteran's representative has argued that the provisions of 38 C.F.R. § 20.204 control, which provide that only a Veteran or his authorized representative may withdraw an appeal, and that the statements by the Adjudication Officer may not be accepted as a withdrawal.  Significantly, however, the April 1968 Report of Contact memorialized in writing a telephone call between a VA Adjudication Officer and the Veteran.  Here, there is a plausible basis in the record that the Veteran effectively withdrew his claims for a higher initial disability rating for sterility of the left testicle, and for an increased rating for post-operative status of cancer of the right testicle with right orchiectomy, when his intentions to "seek no further redress" were reduced to writing in the April 1968 Report of Contact.  Specifically, the April 1968 Report of Contact was prepared contemporaneously by a VA Adjudication Officer in conjunction with a telephone call with the Veteran on that same date; and there is no record of a contemporaneous objection raised by the Veteran regarding the validity of such withdrawal. [It was not until August 2011 that the Veteran's attorney raised the matter of a pending appeal.]  Therefore, the Board finds that the prior claims for a higher initial disability rating for sterility of the left testicle, and for an increased rating for post-operative status of cancer of the right testicle with right orchiectomy, were effectively withdrawn by the April 1968 Report of Contact.  See Hanson v. Brown, 9 Vet. App. 29, 32 (1996).

As the Veteran withdrew his appeal in April 1968, and no further correspondence indicating a disagreement with the November 1967 rating decision was received by January 1969 (one year from the date of the notice of the 1967 rating decision), that decision became final.  There is no appeal pending from that decision.


ORDER

As the Veteran withdrew his timely January 1968 and in March 1968 notices of disagreement, the appeal as to whether an appeal of the November 1967 rating decision is pending is denied.



____________________________________________
Bethany L. Buck 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


